Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment file 4/6/21 is acknowledged. Claims 1-12, 14-16 and 20 are now pending.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the structure of “repeater pads provid[ing] a terminus of a power source and a ground source for an electrical current running through the temperature control tape at boundaries including doors and trunks” (Exr’s emphasis) recited in claim 2; repeater pad structure enabling “the temperature difference of the repeater pads [to be] hotter in relation to an ambient temperature” (claim 9, Exr’s emphasis), or “cooler in relation to an ambient temperature”  (claim 10, Exr’s emphasis), must be shown or the features canceled from the claims.  No new matter should be entered. 
Repeater pad structure enabling electrical current to flow “through the... tape at... doors and trunks” is not disclosed. Moreover, claims 9 and 10 refer to repeater pad temperature rather than the tape temperature. Temperature sensing means for the repeater pads is not disclosed.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 
Specification
The disclosure is objected to because of the following informalities: each of paragraphs 4, 5, 14, 16, 19, 21 and 23 refers to fluid circulated through the tape, requiring that the fluid also flow through the repeater pads, the enabling structure for which is not disclosed.  Since the claims are read in light of the specification, such fluid flow means are implicated.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 1-12, 14-16, and 20 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
.
repeater pads connected by the temperature control tape, [and] configured to generate a temperature difference in relation to an ambient temperature” (Exr’s emphasis). 
	“Repeater pads are connected by the temperature control tape” (¶ [0004], Exr’s emphasis), which, read in light of the specification, is in fact a conduit (¶¶ [0004] & [0021]). “Vehicle body edges such as the door edges [20] cause a barrier to the temperature control tape. Repeater pads enable the circuit network [of tape] to continue or bridge the door edges” (¶ [0004]).
This still implicates the question of the repeater pad structure capable of joining conduits containing fluid and transmitting electrical current between them.
A “repeater pad” therefore still (1) joins at least two fluid carrying tape ends in a fluid-tight manner; (2) supplies power to resistively heated tapes through which the fluid flows; (3) pumps the fluid flowing through it, and (4) bridges door edges, this latter function implicating the ability to break the “tape’s” fluid carrying and electric current conducting connection at opened door edges, and restore it when the door closes. 
	The specification, however, still omits any “repeater pad” structure capable of joining two “tape” ends, through which fluid flows; how power is supplied to the resistively heated tubes joined by a repeater pad; and how the fluid is circulated/pumped by a repeater pad. 
	Again, the “repeater pad” is the literal heart of the invention, yet the structure which ostensibly provides for its implicated array of functions is not disclosed. Hence the claims contains subject matter not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.

Claims 1-12, 14-16 and 20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Each of independent claims 1, 16 and 20 recites “repeater pads connected by the temperature control tape,” “to generate a temperature difference in relation to an ambient temperature... surrounding the vehicle body” (claim 1). As discussed above, claims 9 and 10 refer to repeater pad temperature rather than the tape temperature, with temperatures “hotter” than “ambient,” or “cooler” than ambient, the latter of which appears to implicate the fluid/freon discussed in the specification. Neither temperature sensing nor heating means for the repeater pads is disclosed, renders the claims indefinite.
Response to Arguments
Applicant's arguments filed 4/6/21 have been fully considered but they are not persuasive. As discussed above, “tapes” which are in fact fluid carrying conduits, are still implicated in any fair interpretation of the claims, since the disclosure identifies the “tape” segments precisely as a fluid carrying conduits (see (¶¶ [0004], [0005], [0014], [0016], [0019], [0021] and [0023]) joined by “repeater pads” so as to carry fluid and conduct current between them.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph M. Pelham whose telephone number is (571)272-4786.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached at (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Joseph M. Pelham/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        7/3/21